   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 1 of 27




           IN THE UNITED STATES DISTRICT COURT FOR THig - r                             i V|"
                     SOUTHERN DISTRICT OF GEORGIA                    "V         , |     '
                             AUGUSTA DIVISION

                                                                    121 fiB "5 P ski
                                       •k
MELVIN TURNER,
                                       k

                                                             v.- L.Li ,
                                       k
     Plaintiff,                                                            I
                                       k


           V.                          ^           CV 120-050
                                       k


                                       k
JO MARTIN, et al.,
                                       k

                                       k
     Defendants.




                                 ORDER




     Plaintiff    Melvin   Turner     ("Turner")   asserts claims against

Corporal   Jo    Martin      ("Martin"),    Sheriff    Richard            Roundtree

("Roundtree"),     Officer     John    or   Jane   Doe(s),   Major             Steven

Strickland ("Strickland"), Sergeant William Steptoe ("Steptoe"),

Lieutenant Amelio R. Lamkin ("Lamkin"), Lieutenant Mike D'Amico

("D'Amico"), and members of the Sheriff's Merit Board John and/or

Jane Does for deprivation of his federal constitutional rights

under 42 U.S.C. § 1983.         All Defendants have filed individual

motions to dismiss in lieu of answering Plaintiff's Complaint.

(Docs. 14-21.)     The Court will consider each of the motions in

Part III, infra.




                               I. BACKGROUND


     On March 31, 2018, Plaintiff was in an automobile accident on

Ellis Street in Augusta, Georgia and fled the scene.                       (Compl.,
    Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 2 of 27




Doc. 1, f 87.)      Subsequently, a group of police officers located

Plaintiff at a friend's residence, and he was arrested by Defendant

Martin.    After    Defendant   Martin   handcuffed    Plaintiff,   he   hit

Plaintiff in the face and stated, "that's for making me crawl

through the window, pig." (Id. fSI 101-105.)          This is the incident

giving rise to the present suit.

     Plaintiff s Complaint also recounts seven prior incidents

involving Defendant Martin to illustrate his "performance and

disciplinary history" and prove "it was substantially likely that

Martin would use force that was not objectively reasonable again

by the time he hit [Plaintiff]."             (Id. at 2, 4.)      The Court

summarizes each prior occurrence below in the light most favorable

to Plaintiff as the non-moving party.

     1. December 2009 - OC Spray Incident

     Defendant Martin used "OC Spray" to subdue an arrestee and

then failed to follow the appropriate reporting procedure and

notify a supervisor of the use; he only notified dispatch.               (Id.

1S[ 13-15.)   Defendant Martin was "reprimanded and counselled" by

Defendant Steptoe and this was recorded in Defendant Martin's

personnel file.     (Id. If 16-17.)

     2. December 2010 - Yulia Filimonova ("Filimonova") Incident

     On December IB, 2010, Defendant Martin was working a "special"

shift as a bouncer at a sports bar.           (Id. f 20.)   Filimonova, a

bartender,    had   been   joking   around   with   Defendant   Martin    and
    Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 3 of 27




according to the Disciplinary Report and Internal Affairs Report,

he "slapped [her] on her buttocks with an open hand."                  (Id. SI 28.)

Filimonova complained to a manager and a waitress about the action

and approached Defendant Martin about it, to which he "brandished

his handcuffs and threatened her with jail if she told anyone about

the incident."       (Id. SISI 32-34.)     Filimonova proceeded to call her

boyfriend who arrived at the bar and approached Defendant Martin

about the incident.        (Id. SISI 36-37.)   Defendant Martin "physically

menaced"    and   forced     the   boyfriend   outside      the    bar,   and   then

proceeded to arrest him for disorderly conduct.                   (Id. SISI 38, 43.)

Another    officer    attempted      to   intervene   and    advised      Defendant

Martin to simply cite the boyfriend for disorderly conduct, but

the Complaint does not clarify if this course of action was taken.

(Id. SI 44.)

     3. February 2011 - Baton Incident

     On February 20, 2011, Defendant Steptoe wrote an Internal

Affairs Report concerning Defendant Martin hitting a suspect in

the back of the knee with an "asp baton" after the suspect was

already under the control of other officers.                  (Id. SISI 48, 51.)

Defendant Steptoe sent the complaint to the Disciplinary Review

Board with a suggestion that Defendant Martin be suspended for

eight days with an additional probation period.               (Id. SI 50.)      Upon

reviewing      the   case,     the    Disciplinary     Board        accepted     the

recommendation and suspended Defendant Martin for eight days and
    Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 4 of 27




gave him twelve months of probation.                   (Id. 1 52.)     The Sheriff^

approved the punishment and gave notice to the Sheriff's Merit

Board,      which   upheld      the   suspension       based   upon   the   Sheriff s

approval.      (Id. SISI 53-55.)

       4. February 2014 - Verbal Abuse Incident

       On    February     14,   2014,    Denise    Lachman     contacted     Internal

Affairs to complain that Defendant Martin screamed at her at the

scene of an auto accident, but was pleasant to the other driver,

who Defendant Martin appeared to know.                  (Id. SISI 58-59.)

       5. February 2014 - Complaint to Internal Affairs

       On February 25, 2014, Internal Affairs received a complaint

from Andrea D. Rodriguez that when traffic lights were out, Ms.

Rodriguez asked Defendant Martin, who was working the area, for

instructions        and    he    "berated       her"    and    "his   behavior    was


unprofessional and aggressive."                 (Id. SISI 63, 65-66.)       The same

day.     Internal       Affairs       emailed     Defendant      Lamkin,     Division

Commander, to let him know this was the third or fourth complaint

Internal Affairs had received regarding Defendant Martin in the

last four to five months.             (Id. SI 67.)

       6.    May 2016 - Aiken County Incident

       On May 27, 2016 around 4:00 AM, Crystal Campbell, a friend of

Defendant Martin, was intoxicated and called Defendant Martin and




^ The Sheriff at the time of this incident was not Sheriff Roundtree,
the Defendant in the present case.
   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 5 of 27



another officer asking for help.              (Id.   Sll 69-70).       Defendant

Martin, while on duty, responded in his patrol car and drove Ms.

Campbell to North Augusta, South Carolina without notifying his

supervisors.     (Id.   SISI   71-72.)   In   her    intoxicated    state, Ms.

Campbell fell asleep and when they arrived at her house, she was

"combative     and   uncooperative"      so    Defendant    Martin      had    to

physically remove her from the car.           (Id. 1 73-74.)       Ms. Campbell

reacted to Defendant Martin's force by biting him, and in response.

Defendant Martin struck her across the face.             (Id. SI 75-76.)       The

Aiken County Sheriff's Office reported the incident to the Richmond

County Sheriff s Department before Defendant Martin had informed

them of the situation.         (Id. SI 77.)   The Internal Affairs review

stated that Defendant Martin's actions violated the policies of

the Sheriff s Office and have left him open to false accusations

or possible arrest.     (Id. f 82.)      Defendant Martin admitted to the

following policy violations: (a) failing to notify a supervisor to

handle a situation involving friends or family; (b) failing to

notify dispatch he was transporting a female in his patrol car,

and of the time/mileage/location/crossing of state lines while

transporting a female; (c) failing to notify supervisor of the

entire   situation   and   about   the   assault     incident   even   after    it


occurred; (d) failing to file the required use of force and case

reports; and (e) failing to activate his body camera during the

occurrence.    (Id. SI 83.)
    Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 6 of 27




     7. 2017 - Motorcycle Incident

     In 2017, Defendant Martin was pursuing a motorcycle that was

evading a traffic stop with the help of another officer.^                (Id.

SI 84,)    Defendant Martin drove his car in a way to "push" the

motorcycle towards the curb in an attempt to stop the pursuit.

(Id.)     Defendant D'Amico wrote a report that the "box technique"

used was not appropriate because the vehicle being pursued was a

motorcycle and Defendant Martin inappropriately used the technique

twice during the chase.     (Id. SI 85.)

        Throughout Plaintiff's recounting of these seven occurrences,

there is incessant conclusory language as a summary to each event

suggesting things like Defendant Martin "should have been fired"

or "should have been terminated after this incident," as well as

propositions that actions "should have put supervisors on notice,"

and many more.    The Court addresses the legal standard in the next

section but notes here that it has no duty to accept conclusory

statements as true at the motion to dismiss stage.




                          II. LEGAL STANDARDS


        The Defendants challenge Plaintiff s Complaint and move to

dismiss under Rules 12(b)(1) and 12(b)(6).^


^ The specific date for this incident is not provided.
^ Defendants do not explicitly move to dismiss under Rule 12(b)(1), but
rather move to dismiss pursuant to Eleventh Amendment immunity which the
Court construes under Rule 12(b)(1) pursuant to Eleventh Circuit
precedent.
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 7 of 27




A. 12(b)(1) - Subject Matter Jurisdiction

          A motion to dismiss for lack of subject matter jurisdiction

under Rule 12(b)(1) of the Federal Rules of Civil Procedure may

either be a "facial" or "factual" attack.                Morrison v. Amway Corp.^

323 F.3d 920, 924-25 n.5 (11th Cir. 2003).                       Defendants' motions

move to dismiss pursuant to the Eleventh Amendment and doctrine of

qualified immunity.           Therefore, as the motions relate to immunity,

they are facial attacks on the Complaint because the Court's

resolution of the immunity question does not depend on adjudicating

the merits of the case.            Haven v. Bd. of Trs. of Three Rivers Reg'l

Library Sys., 69 F. Supp. 3d 1359, 1363 (S.D. Ga. 2014) ("In the

Eleventh Circuit, the defense of sovereign immunity is not merely

a    defense    on   the   merits.        An   assertion    of   Eleventh    Amendment

sovereign immunity essentially challenges a court's subject matter

jurisdiction." (citing Seaborn v. State of Fla. Dep't of Corr.,

143 F.3d 1405, 1407 (11th Cir. 1998) (internal quotation marks

omitted)); Johnson v. Georgia, No. 1:13-CV-3155, 2014 WL 1406415,

at *2 (N.D. Ga. Apr. 9, 2014) (treating the state's Rule 12(b)(1)

motion to dismiss the plaintiff's § 1983 claims on immunity grounds

as    a    facial    attack   in    the   absence   of     citations    to   extrinsic

evidence by the state).              In a facial attack on subject matter

jurisdiction, the complaint's allegations are deemed presumptively

truthful, and the "court is required merely to look and see if the

plaintiff      has    sufficiently        alleged   a   basis     of   subject   matter
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 8 of 27



jurisdiction."      Stalley ex rel. United States v. Orlando Reg^ 1

Healthcare    Sys., Inc., 524         F.3d   1229,    1233   (11th   Cir.   2008)

(quoting Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th Cir. 1990)

(per curiam)) (internal quotation marks omitted).

B. 12(b)(6) - Failure to State a Claim

       In considering a motion to dismiss under Rule 12(b)(6), the

Court tests the legal sufficiency of the complaint.                  Scheuer v.

Rhodes, 416 U.S. 232, 235 (1974), overruled on other grounds by-

Davis V. Scherer, 468 U.S. 183 (1984).               Pursuant to Federal Rule

of Civil Procedure 8(a)(2), a complaint must contain "a short and

plain statement of the claim showing that the pleader is entitled

to relief" to give the defendant fair notice of both the claim and

the supporting grounds.       Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555   (2007).     Although "detailed factual allegations" are                  not

required. Rule 8 "demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation."             Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

       A plaintiff s pleading obligation "requires more than labels

and conclusions, and a formulaic recitation of the elements of a

cause of action will not do."            Twombly, 550 U.S. at 555.            "Nor

does a complaint suffice if it tenders ^naked assertions' devoid

of ^further factual enhancement.'" Iqbal, 556 U.S. at 678 (quoting

Twombly,    550   U.S.   at   557).     The    Court    need   not   accept    the

pleading's legal conclusions as true, only its well-pleaded facts.
   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 9 of 27




Id. at 677-79.      Furthermore, "the court may dismiss a complaint

pursuant to [Rule 12(b)(6)] when, on the basis of a dispositive

issue    of law, no construction of the factual allegations             will

support the cause of action."        Marshall Cnty. Bd. of Educ. v.

Marshall Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993)

(citing Exec. 100, Inc. v. Martin Cnty., 922 F.2d 1536, 1539 (11th

Cir. 1991)).

C. Fourth and Fourteen'th Amendmen't Violations


        Plaintiff alleges violations of his Fourth and Fourteenth

Amendment rights.    It is well-established that the Fourth Amendment

is made applicable to the states by the Fourteenth Amendment.

Terry v. Ohio, 392 U.S. 1, 8 (1968).        The Fourteenth Amendment,

though, does not provide an independent source of recovery in this

context.     Lloyd v. Leeper, 451 F. Supp. 3d 1314, 1322-23 (M.D.

Fla. 2020).

        Clearly, the gravamen of the . . . [c]omplaint was the
        allegedly improper . . . seizure[] for which the
        Defendants were responsible. The right to be free from
        unreasonable searches and seizures is protected by the
        Fourth Amendment, rather than the Fourteenth, and where
        a particular Amendment provides an explicit textual
        source of constitutional protection against a particular
        sort of government behavior, that Amendment, not the
        more generalized notion of substantive due process found
        in the Fourteenth Amendment, must be the guide for
        analyzing the claim. . . . Thus, as to the allegations
        made in the . . . [cjomplaint, a Fourteenth Amendment
        claim would have been improper.

Id. at 1323 (quoting Signature Pharmacy, Inc. v. Soares, No. 6:08-

cv-1853, 2012 WL 1631681, at *2 (M.D. Fla. May 8, 2012) (internal
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 10 of 27



citations omitted)).                Because the Complaint does not assert an

independent basis for recovery under the Fourteenth Amendment,

Plaintiff's § 1983 claim premised on the Fourteenth Amendment must

be dismissed.           Only the Fourth Amendment's prohibition against

unreasonable searches and seizures can be the basis of a § 1983


claim.        See Brown v. City of Huntsville, 608 F.3d 724, 737 (11th

Cir. 2010).          Thus, the Court will continue its analysis as to

Plaintiff s       claim      that    Defendants    violated   his    Fourth       Amendment


rights.

        The    Fourth    Amendment      affords      individuals     the    right    to    be

secure in their persons against unreasonable seizures.                        U.S. Const.

amend. IV.        The Amendment "encompasses the right to be free from

excessive force during the course of a criminal apprehension."

Oliver     v.    Fiorino,      586    F.3d    898,    905   (11th    Cir.    2009).        To

establish a Fourth Amendment excessive force claim, a plaintiff

"must allege (1) that a seizure occurred and (2) that the force

used to effect the seizure was unreasonable."                   Corbitt v. Vickers,

929    F.3d     1304,    1315       (11th   Cir.   2019)    (citation       and   internal

quotation marks omitted).




                                      Ill. DISCUSSION


        Plaintiff divides his claims into two groups.                  Claim 1 asserts

the    liability        of   Defendant       Martin   and    Claim    11    asserts       the

liability       of   the     supervisors.          (Compl.,    at    18-19.)         It   is



                                              10
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 11 of 27




inconsistently stated, and therefore unclear, whether Defendants

are sued in their individual or official capacities, so out of an

abundance of caution, the Court addresses Defendants' arguments

for both types of claims made in their motions to dismiss.                             The

Court will address each of these claims in turn.


A. Claim 1: Liability of Defendant Martin

        Plaintiff s first claim is against Defendant Martin, as a

deputy with the Richmond County Sheriff's Department, and alleges

he used force in an "objectively unreasonable manner" in violation

of    the   Fourth    or   Fourteenth      Amendments.        As    noted   above,    the

Fourteenth Amendment does not provide a source of recovery for

§ 1983 claims, and consequently that claim is DISMISSED.

        As for the Fourth Amendment claim. Defendant Martin moves to

dismiss this claim pursuant to: (1) Rule 12(b)(6), (2) Rule 8, (3)

the    Eleventh      Amendment,    and     (4)    qualified   immunity.           However,

Defendant        Martin    only        provides    analysis        for    his     immunity

arguments, which the Court will address below.                           He argues that

making      an   arrest    is   within     his    official    responsibility         as   a

sheriff s deputy and therefore he was acting as an arm of the

state, entitling him to Eleventh Amendment immunity in his official

capacity.        Further, Defendant Martin argues, pursuant to the Fourth




^    Defendants'    motions     also    provide   defenses    to    state   law    claims.
Plaintiff has since clarified he asserts no state law claims.                   (See Doc.
25, at 1.)



                                            11
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 12 of 27




Amendment's factors for reasonableness of force, that "Plaintiff

was only struck one time with no other issues," so Plaintiff's

Complaint should be dismissed.          (Doc. 15, at 14.)

       1. Eleventh Amendment - Official Capacity

       The Eleventh Amendment provides: "The Judicial power of the

United States shall not be construed to extend to any suit in law

or equity, commenced or prosecuted against one of the United States

by Citizens of another State, or by Citizens or Subjects of any

Foreign State."        U.S. Const, amend. XI.       Interpretations of this

Amendment firmly "establish that an unconsenting State is immune

from suits brought in federal courts by her own citizens as well

as by citizens of another state."            Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984) (citation and internal quotation

marks omitted).        Eleventh Amendment immunity stays "in effect when

State officials are sued for damages in their official capacity."

Kentucky v. Graham, 473 U.S. 159, 169 (1985) (citations omitted).

The     bar    to   suit   remains    unless    a   waiver     of   immunity   or

congressional override exists.               Will v.   Mich.    Dep't of State

Police, 491 U.S. 58, 66 (1989).              A State official sued in his

official capacity is afforded this protection because a judgment

against       him   would "impose[]    liability    on   the   entity that     he

represents."        Graham, 473 U.S. at 169 (citation omitted).

        Sheriffs in     Georgia are "arms of the state" for Eleventh

Amendment purposes.         Temple v. Mclntosh Cnty., No. 2:18-cv-91,



                                        12
     Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 13 of 27




2019 WL 287482, at *4 (S.D. Ga. Jan. 22, 2019),                Eleventh Amendment

protection also extends to deputy sheriffs.                     Grech v. Clayton

Cnty., 335 F.3d 1326, 1336 (11th Cir. 2003).                      Moreover, this

District has confirmed that Eleventh Amendment protections for

sheriffs    and     deputies    reach    beyond    the    jailhouse       to    other

traditional law enforcement functions, including arrests.                      Temple,

2019 WL 287482, at *4.            Based on this. Defendant Martin, as a

sheriff's    deputy     executing       an    arrest,    is    entitled    to     the

protections of the Eleventh Amendment because any recovery against

him would operate against the State of Georgia, and the State of

Georgia has not waived its immunity or consented to be sued.

Therefore, to the extent Plaintiff asserts any claims against

Defendant    Martin    in   his    official     capacity,      those    claims     are

DISMISSED.


      2. Qualified Immunity - Individual Capacity

       Defendant Martin also asserts qualified immunity as a defense

to   Plaintiff's      claims.      "Qualified     immunity       offers    complete

protection    for    government     officials     sued    in    their   individual

capacities if their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person

would have known."       Grider v. City of Auburn, 618 F.3d 1240, 1254

(11th Cir. 2010) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982); Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002))

(alterations and internal quotation marks omitted).                     "Qualified


                                         13
   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 14 of 27




immunity from suit is intended to allow government officials to

carry out their discretionary duties without the fear of personal

liability or harassing litigation, protecting from suit all but

the plainly incompetent or one who is              knowingly violating the

federal law." Id. (citation and internal quotation marks omitted).

In other words, "[ojfficials are not liable for bad guesses in

gray   areas; they    are   liable for transgressing            bright lines."

Robinson v. Payton, 791 F.3d 824, 829 (8th Cir. 2015) (citing Davis

V. Hall, 375 F.3d 703, 712 (8th Cir. 2004)).

       "To receive qualified immunity, the government official must

first prove that he was acting within his discretionary authority."

Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th Cir. 2003) (citing

Vinyard, 311 F.3d at 1346).          To determine whether a government

official    was    acting   within   the   scope    of    his     discretionary

authority, courts consider whether the official "(a) perform[ed]

a legitimate job-related function (that is, pursuing a job-related

goal), (b) through means that were within his power to utilize."

Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1265 (11th

Cir. 2004).   In this case. Defendant Martin was arresting Plaintiff

when the alleged violation occurred, a quintessential job-related

function for a sheriff's deputy.       There is nothing in the Complaint

that    suggests    Defendant   Martin     was   not     acting    within   his

discretionary authority during the arrest.               See Lee v. Ferraro,

284 F.3d 1188, 1194 (11th Cir. 2002) ("[TJhere can be no doubt



                                     14
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 15 of 27




that [the officer] was acting in his discretionary capacity when

he arrested [plaintiff].")

       "Once the defendants establish that they were acting within

their discretionary authority, the burden shifts to the plaintiff

to demonstrate that qualified immunity is not appropriate."                     Gray

ex rel. Alexander v. Bostic, 458 F.3d 1295, 1303 (11th Cir. 2006)

(quoting Lumley v. City of Dade City, 327 F.3d 1186, 1194 (11th

Cir. 2003)).      Accordingly, the Court must turn to the Complaint to

see if Plaintiff has alleged sufficient facts to demonstrate that

Defendant Martin is not entitled to qualified immunity.                     Bowen v.

Warden Baldwin State Prison, 826 F.3d 1312, 1319 (11th Cir. 2016).

Courts must utilize a two-part framework to evaluate the qualified

immunity     defense.     First,   as    a     threshold      inquiry,    the   Court

addresses whether Plaintiff's allegations, if true, establish a

constitutional      violation.     Saucier      v.    Katz,    533 U.S.    194, 201

(2001).      If the facts, construed in the light most favorable to

the Plaintiff, show a constitutional right has been violated, then

the     Court    asks    whether   the        right    violated     was    "clearly

established."      Id.


        In suits pursued under § 1983, "the qualified immunity inquiry

and the Rule 12(b)(6) standard become intertwined."                       GJR Invs.,

Inc. V. Cnty. Of Escambia, 132 F.3d 1359, 1366 (11th Cir. 1998),

overruled on other grounds as recognized in Randall v. Scott, 610

F.3d 701, 709 (11th Cir. 2010); accord Wooten v. Campbell, 49 F.3d



                                         15
     Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 16 of 27




696, 699 (11th Cir. 1995).            Because of this, the Court will analyze

these defenses together.

         To    protect    public    officials       from   meritless          claims,   the

Complaint must contain "specific, non-conclusory allegations of

fact that will enable the district court to determine that those


facts, if proved, will overcome the defense of qualified immunity."

Dalrymple v. Reno, 334 F.3d 991, 996 (11th Cir. 2003).^                                Thus,

"[i]f a defendant asserts a qualified immunity defense in a Rule

12(b)(6)       motion     to    dismiss,    the   court    should       grant   qualified

immunity if the plaintiff s complaint fails to allege a violation

of   a    clearly      established    constitutional         or    statutory      right."

Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d 1282,

1300 (11th Cir. 2007) (citing Williams v. Ala. State Univ., 102

F.3d 1179, 1182 (11th Cir. 1997) (per curiam)).

         The   first     step    of the    qualified      immunity analysis is to

determine       whether        Plaintiffs    facts,    taken      in    the    light    most

favorable       to   Plaintiff,      show    that    Defendant         Martin's   conduct




^ See also Randall, 610 F.3d at 709-10 ("Pleadings for § 1983 cases
involving defendants who are able to assert qualified immunity as a
defense shall now be held to comply with the standards described in
Iqbal. A district court considering a motion to dismiss shall begin by
identifying conclusory allegations that are not entitled to an assumption
of truth - legal conclusions must be supported by factual allegations.");
Staco V. Miami-Dade Cnty., 536 F. Supp. 2d 1301, 1304 (S.D. Fla. 2008)
("[A] claim can be dismissed where a plaintiff pleads facts or makes
admissions that demonstrate that a defense is applicable on the face of
the pleadings." (citing Marsh v. Butler Cnty., 268 F.3d 1014, 1022 (11th
Cir. 2001))).


                                             16
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 17 of 27




violated     his     Fourth   Amendment         protection      against      unreasonable

searches and seizures.             The Court finds they do.

        Plaintiff alleges Defendant Martin used excessive force when

arresting him.         To establish a Fourth Amendment excessive force

claim. Plaintiff must allege sufficient facts to show Defendant

Martin's conduct was objectively unreasonable.®                       Graham v. Connor,

490 U.S. 386, 395 (1989).                 The Court must judge the officer's

actions from the perspective of a reasonable officer at the scene.

Id.    at   396.     To   determine       if    the   force    used    was    reasonable,

accepting      the     Plaintiff's        allegations          as    true,     the     Court

considers: "(1) the need for the application of force, (2) the

relationship between the need and amount of force used, and (3)

the extent of the injury inflicted." Draper v. Reynolds, 369 F.3d

1270, 1277-78 (11th Cir. 2004).

        Plaintiff     asserts      Defendant        Martin    hit    him   after     he    was


already in handcuffs and under the officers' control.                                Even if

Plaintiff was uncooperative while in handcuffs, which the facts do

not    suggest,      since    he    was   constrained,         the    amount    of     force

Defendant Martin used was beyond what was necessary.                         The Eleventh

Circuit     has    held   "the     application        of     gratuitous      force    on    an

already-handcuffed and compliant detainee or arrestee constitutes




® Defendant Martin does not challenge whether or not a seizure occurred,
so the only relevant analysis for the Court analyzing this claim against
him is whether or not the force used during the arrest was reasonable.


                                               17
   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 18 of 27




excessive force in violation of the Fourth Amendment, even if there

is no visible or compensable injury."          Gomez v. U.S., 601 F. App'x

841, 850 (11th Cir. 2015); see also Lee, 284 F.3d at 1200 (holding

force was excessive, and objectively unreasonable, when officer

slammed arrestee's head against the trunk of a car after she was

arrested, . handcuffed,        and    completely       secured);     Hadley    v.

Gutierrez,    526    F.3d    1324,   1333-34   (llth      Cir.   2008)   (denying

qualified immunity because officer struck arrestee in the stomach

even though he was not resisting arrest); Saunders v. Duke, 766

F.3d 1262, 1265 (llth Cir. 2014) (noting that the Eleventh Circuit

has repeatedly ruled that officers violate the Fourth Amendment

and are denied qualified immunity if they use gratuitous and

excessive    force   against    a    suspect   who   is    under   control,   not

resisting, and obeying commands).

     Viewing the facts in the light most favorable to Plaintiff,

he was under control and not resisting arrest at the time Defendant

Martin struck him.          Further, Defendant Martin's statement, that

the hit was for making him crawl through a window, additionally

demonstrates that the punch was unnecessary, and instead served as

payback for having to find him after he fled the scene of the

accident.    Consequently, there was no need for the application of

force and therefore no legitimate relationship between the amount

of force used and any justified reasoning.




                                       18
    Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 19 of 27




       Based on this, the Court finds a reasonable officer at the

scene would have found Defendant Martin's use of force unreasonable

and unnecessary given the circumstances of the arrest.             The Court

finds     that     Defendant   Martin's      use   of   unreasonable   force

consequently violated Plaintiff's Fourth Amendment rights.

        Having satisfied the first element of the qualified immunity

analysis,        the   Court   now   looks    at   whether   the    violated

constitutional right was clearly established.            The Court finds it

was.     The Eleventh Circuit has held a right can be deemed clearly

established in one of three ways:

        (1) case law with indistinguishable facts clearly
        establishing the constitutional right; (2) a broad
        statement of principle within the Constitution, statute,
        or case law that clearly establishes a constitutional
        right; or (3) conduct so egregious that a constitutional
        right was clearly violated, even in the total absence of
        case law.




Hill V. Cundiff, 797 F.3d 948, 979 (11th Cir. 2015) (quoting Lewis

V. City of W. Palm Beach, 561 F.3d 1288, 1291-92 (11th Cir. 2009)).

The pertinent analysis in the Fourth Amendment context is "whether

it was clearly established that the Fourth Amendment prohibited the

officer's conduct in the situation [he] confronted."            Mullenix v.

Luna, 577 U.S. 7, 13 (2015) (internal quotations and citations

omitted).    As to Defendant Martin's use of force, the Court deems

it clearly established that you cannot use excessive and gratuitous

force on an already detained and handcuffed arrestee based on the




                                      19
    Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 20 of 27




extensive case law with indistinguishable facts.                    See Gome2, 601

F. App'x at 850;              284 F.3d at 1200; Hadley, 526 F.3d at 1333-

34; Saunders, 766 F.3d at 1265.              Accordingly, the Court finds that

Defendant   Martin       is   not    afforded     the   protection       of    official

immunity    with    regards     to    claims      brought   against      him    in   his

individual capacity, so his motion to dismiss is DENIED IN PART.

The excessive force claim asserted against Defendant Martin in his

individual capacity SHALL PROCEED.

B. Claim 2: Liability of Supervisors

     Plaintiff s         second      claim    groups    together    the       remaining

Defendants and alleges they were supervisors of Defendant Martin

who should have removed him from "street deputy duty" based on his

prior incidents that supervisors should have known about. (Compl.,

at 19.)     Each Defendant filed his own motion to dismiss and the

Court addresses them below.


      1. Jane/John Does

      Plaintiff s        Complaint      names     two   groups     of    unidentified

Defendants: (1) Officer John or Jane Doe(s), acting under color of

law as supervisors of the Richmond County Sheriffs Department;

and (2) John and/or Jane Does, members of the Sheriffs Merit Board

(collectively "the Does"). "As a general matter, fictitious-party

pleading    is     not   permitted     in    federal    court."         Richardson    v.

 Johnson, 598 F.3d 734, 738 (11th Cir. 2010); see also Fitzpatrick

 V. Ga. Dep^t of Corr., No. CV 612-022, 2012 WL 5207474, at *8 (S.D.



                                             20
   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 21 of 27




Ga. Sept. 12, 2012), R. & R. adopted as modified, No. CV 612-022,

2012 WL 5207472 (S.D. Ga. Oct. 22, 2012).         A limited exception to

this rule exists "when the plaintiff s description of the defendant

is so specific as to be ^at the very worst, surplusage,'" and thus

discovery   would   uncover    the    unnamed    defendant's    identity.

Richardson, 598 F.3d at 738 (quoting Dean v. Barber, 951 F.2d 1210,

1215-16 (11th Cir. 1992)); Daleo v. Polk Cnty. Sheriff, No. 8:11-

CV-2521, 2012 WL 1805501, at *4-5 (M.D. Fla. May 17, 2012) (citing

Dean, 951 F.2d at 1215-16).

     In this case. Plaintiff does not describe the Does with any

specificity whatsoever.    They are named in the caption of the case

in the two groups as explained above.           Beyond that. Plaintiff's

Complaint only mentions the Does in a grouping with the other

Defendants when alleging they had access to evidence of Defendant

Martin's prior incidents, they had a duty to protect the public

from Defendant Martin but failed to do so, and they failed to

follow   their   supervisory   duties.     (Compl.    Sli   130-32,   135.)

Plaintiff provides no other evidence or descriptions as to who

these fictitious characters might be.

     Bare descriptions and conclusory allegations "do[] not equate

to the real possibility that these unknown individuals' identities

will be revealed" during discovery, and the Court will not enable

a fishing expedition on account of Plaintiff's use of placeholders.




                                     21
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 22 of 27




See Fitzpatrick, 2012 WL 5207474, at *8.                                  The Court therefore

DISMISSES all claims against John Doe(s) and Jane Doe(s).

          2. Remaining Defendant Supervisors

          Defendants        Roundtree,          D'Amico,           Lamkin,         Steptoe,        and

Strickland           (hereinafter         the       "Defendant            Supervisors")           each

submitted almost identical motions to dismiss (Docs. 14, 16, 19-

21); therefore, the Court will analyze their arguments together.

Each      of   the    Defendant      Supervisors             is    sued     in    his    individual

capacity for "actions and/or inactions taken under color of law"

as    a    supervisor       of    Defendant      Martin           with    the    Richmond County

Sheriff's       Department.              (Compl.      SISl    6,     8-11.)        The       Defendant

Supervisors move to dismiss because: (1) they cannot be liable as

supervisory officials for claims brought under § 1983, (2) they

are       entitled     to    qualified        immunity         for       being    sued       in   their

individual       capacities,         and      (3)     they     are       entitled       to   Eleventh

Amendment immunity for being sued in their official capacities.

          The Court first addresses the supervisory liability defense.

For purposes of this analysis, the Court will assume that Defendant

Martin's       act     involving         excessive           force    was       unconstitutional.

Typically, "supervisory officials are not [] liable under § 1983

for the unconstitutional acts of their subordinates on the basis


of    respondeat        superior         or   vicarious           liability."            Hartley     v.

Parnell,       193    F.3d       1263,    1269      (11th      Cir.      1999)     (citation        and

internal quotation marks omitted); accord Stallworth v. Wilkins,



                                                 22
     Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 23 of 27




802 F. App'x 435 (11th Cir. 2020).                 To impose supervisory liability

for § 1983       violations,     a   plaintiff must show            either      (1) "the

supervisor          personally       participate[d]           in         the      alleged

unconstitutional conduct" or (2) "there is                    a    causal connection

between the actions of a supervising official and the alleged

constitutional deprivation."               Cottone v. Jenne, 326 F.3d 1352,

1360    (11th    Cir.     2003), abrogated in part           on    other       grounds by

Randall, 610 F.3d 701.           Plaintiff does not allege the supervisors

personally participated in the use of excessive force, so the Court

must    determine    whether   there      is   a   causal   connection       between   the


actions of the supervisors and Defendant Martin's excessive force

use.



        To establish a causal connection. Plaintiff must show either:

(1) "a history of widespread abuse put[] the responsible supervisor

on   notice     of the     need to correct the           alleged [constitutional]

deprivation, and he fail[ed] to do so," (2) "a supervisor's custom

or policy result[ed] in deliberate indifference to constitutional

rights," or (3) "facts support an inference that the supervisor

directed      the   subordinates     to    act      unlawfully     or    knew   that   the

subordinates would act unlawfully and failed to stop them from

doing    so."       Id.    (internal      quotation      marks    omitted)       (quoting

Gonzalez, 325 F.3d at 1234-45 (11th Cir. 2003)).                   "The deprivations

that     constitute       widespread      abuse       sufficient        to   notify    the

supervising official must be obvious, flagrant, rampant and of



                                           23
   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 24 of 27



continued duration, rather than isolated occurrences."                  Hartley,

193 F.3d at 1259 (citing Brown v. Crawford, 906 F.2d 667, 671 (11th

Cir. 1990)).     "The standard by which a supervisor is held liable

in [his] individual capacity for the actions of a subordinate is

extremely     rigorous."     Cottone,     326    F.3d    at   1360-61   (quoting

Gonzalez, 325 F.3d at 1234) (alterations in original).

       The Court's analysis therefore turns on whether the prior

incidents outlined in the Complaint were sufficient to put the

supervisors on notice that Defendant Martin would use excessive

force against the Plaintiff in this case.                The Court finds they

were   not.


       Plaintiff asserts that had the Defendant Supervisors reviewed

Defendant     Martin's     record,   they       would     have   seen   it   was

"substantially likely that Martin would use force that was not

objectively reasonable again by the time he hit Martin."                 (Compl.

1 5.)    When looking at the prior incidents, they definitely show

that Defendant Martin has broken department procedures on more

than one occasion, but striking an arrestee with a baton on the

back of the knee in February of 2011 is the only prior incident

involving the     use of excessive force.               Plaintiff's conclusory

allegations suggest supervisors should have acted, or at least

been aware that Defendant Martin was likely to lash out like he

did against Plaintiff.        However, there is no causal connection

between Defendant Martin's prior transgressions - only one of which



                                     24
      Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 25 of 27




involved the use of excessive force - and his use of force against

Plaintiff.          It is hard to reason that a complaint that Defendant

Martin was "unprofessional and aggressive" when directing traffic

or that he violated policy by "boxing in" a motorcycle would put

the supervisors on notice that he was likely to use excessive force

against a handcuffed arrestee.                  See Williams v. Santana, 340 F.

App'x 614, 619 (finding causal connection was established because

complaint alleged numerous prior incidents of officer's use of

force    was       sufficient to       require       supervisor      to   act)   (emphasis

added).       Although Plaintiff may have established that Defendant

Martin       has    a    history   of issues         with   the    Department and       its

procedures.         Plaintiff        failed     to   meet    the     rigorous     standard

required to show a causal connection between Defendant Supervisors

and    Defendant Martin's unconstitutional use of excessive force.

Further, Plaintiff provides no facts to support his claim that the

supervisors were violating any policies or job duties by failing

to review Defendant Martin's file or ignoring Defendant Martin's

tendencies.              Plaintiff     simply    provides       conclusory       and   vague

allegations that the supervisors should have reviewed his file or

should       have       been   aware   of   these     issues,      and    that   the   seven

incidents "show that Martin had a propensity to overact especially

when someone challenged him."                 (Doc. 25, at 8.)            The Court finds

this    is    not       sufficient     to   support    a    causal    connection.        See

Franklin v. Curry, 738 F.3d 1246, 1251 (finding no supervisory



                                              25
     Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 26 of 27




liability      because     plaintiff s       repeated      allegations       that

supervisors were deliberately indifferent, or that their actions

resulted in deliberate indifference, carry no weight).

      Without a causal connection, there is no basis for supervisory

liability.     Based on this finding, the Court deems it unnecessary

to   analyze     Defendant     Supervisors'      additional    defenses.       As

supervisors. Defendants Roundtree, D'Amico, Lamkin, Steptoe, and

Strickland      cannot    be     held   liable     for    Defendant   Martin's

unconstitutional acts.         The Court therefore DISMISSES all claims

against     Sheriff    Richard    Roundtree,      Major   Steven    Strickland,

Sergeant     William     Steptoe,   Lieutenant      Amelio    R.   Lamkin,    and

Lieutenant Mike D'Amico.




                                 IV. CONCLUSION


       For the foregoing reasons, IT IS HEREBY ORDERED that Defendant

Martin's motion to dismiss (Doc.15) is GRANTED IN PART and DENIED

IN PART.       Plaintiff's Fourth Amendment claims against Defendant

Martin in his individual capacity SHALL PROCEED. Plaintiff's other

claims against Defendant Martin are DISMISSED.               Defendants John or

Jane Doe(s), Roundtree, Strickland, Steptoe, Lamkin, and D'Amico's

motions to dismiss (Docs. 14, 16-21) are GRANTED.                  The CLERK IS

DIRECTED to TERMINATE Sheriff Richard Roundtree, Officer John or

Jane Doe(s), Major Steven Strickland, Sergeant William Steptoe,

Lieutenant Amelio R. Lamkin, Lieutenant Mike D'Amico, and John


                                        26
   Case 1:20-cv-00050-JRH-BKE Document 31 Filed 02/05/21 Page 27 of 27




and/or   Jane   Does   -   members    of    the   Sheriff's   Merit   Board   as

Defendants in this case.


    ORDER ENTERED at Augusta, Georgia, this                   day of February,

2021.




                                     J. RMLM HALL/^ CHIEf JUDGE
                                     ^JNTTEg/STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA




                                       27
